PER CURIAM.
Talkington and Bastine were tried, convicted, and sentenced for introducing into the county of Carter, state of Oklahoma, from without the state of Oklahoma intoxicating liquor." At the close of all the evidence counsel for defendants demurred to the evidence offered by the government for the reason that the same was insufficient to convict them of the offense charged in the indictment. The demurrers were overruled and an exception taken. •
We have carefully read the testimony, and are of the opinion that the demurrers should have been sustained. There was a failure of evidence to show that the defendants introduced the liquor as charged. Chambliss v. United States, 218 Eed. 154, 132 C. C. A. 112; Lewellen v. United States, 223 Fed. 18, — C. C. A. -; Moore v. United States, 224 Fed. 95, —— C. C. A. -; Sellers v. United States, 222 Fed. 1023, - C. C. A. ——; Crites v. United States, 222 Fed. 1022, - C. C. A. -; Cecil v. United States, 225 Fed. 368, - C. C. A. -; Parks v. United States, 225 Fed. 369, -C. C. A. ——.
The judgment of the lower court is reversed, and a new trial ordered.